DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species 51, Figs. 64A-64D in the reply filed on 14 February 2022 is acknowledged.  No claims are withdrawn at this time.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 February 2022 is being considered by the examiner.  However, the examiner notes that the IDS is burdensomely extensive.  Accordingly, the documents noted therein have been considered on the basis of their drawings and by text searching thereof.  The applicant is invited to select up to twenty references for more in depth consideration by the examiner.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of US Patent 5,700,257 to Minick et al. (Minick herienafter) in view of DE 19627619A1 to Orlita (Orlita, copy and machine translation attached herewith).
Regarding claim 1, Minick teaches a wearable (see e.g. Fig. 5) infusion pump assembly (10) comprising: a reservoir assembly having a fluid reservoir (12); and a pump (16) downstream from the 
Regarding claim  2, Orlita teaches that the reservoir assembly has a rigid body (in contact with diaphragm 7)and the fluid path is at least partially defined by the flexible membrane and the rigid body opposite the flexible membrane to define the pump area of the fluid channel, and wherein the flexible membrane has a first position (illustrated in Fig. 1) where the flexible membrane and body are separated and a second position where the flexible membrane contacts the body, the pump flexing the flexible membrane between the first position and the second position.
Regarding claim 3, Orlita teaches that the pump comprises a pump actuator (5, 9), an inlet valve (2) and an outlet valve (4), wherein the inlet valve and outlet valve flex the flexible membrane to substantially close the fluid path.
Regarding claim 4, Orlita teaches that he outlet valve is biased to a first position to substantially close the fluid path and having a second position (Fig. 1) where the fluid path is substantially open, 
Regarding claim 5, Orlita teaches that the inlet valve has a first position (Fig. 1) whereby the fluid path is substantially open, and second position whereby the fluid path is substantially closed, and the pump assembly has an actuation member to move the inlet valve from the first position to the second position.
Regarding claim 6, Orlita teaches shape memory alloy wire (9).
Regarding claim 7, Orlita teaches that the membrane (7) is continuous.
Regarding claim 8, the assembly of Minick as modified in view of the pump of Orlita teaches those limitations of claim 8 as discussed above.  Additionally, Minick teaches a cannula (“medicinal fluid is infused into the patient’s body”, see col. 1, ln. 5-10), and a wetted reservoir (12), while Orlita teaches a non-wetted pump assembly (e.g. pump assembly excepting 1 and 7). 
Regarding claim 9, Orlita teaches that the reservoir assembly has a rigid body (in contact with diaphragm 7)and the fluid path is at least partially defined by the flexible membrane and the rigid body opposite the flexible membrane to define the pump area of the fluid channel, and wherein the flexible membrane has a first position (illustrated in Fig. 1) where the flexible membrane and body are separated and a second position where the flexible membrane contacts the body, the pump flexing the flexible membrane between the first position and the second position.
Regarding claim 10, Orlita teaches that the pump comprises a pump actuator (5, 9), an inlet valve (2) and an outlet valve (4), wherein the inlet valve and outlet valve flex the flexible membrane to substantially close the fluid path.
Regarding claim 11, Orlita teaches that he outlet valve is biased to a first position to substantially close the fluid path and having a second position (Fig. 1) where the fluid path is 
Regarding claim 12, Orlita teaches that the inlet valve has a first position (Fig. 1) whereby the fluid path is substantially open, and second position whereby the fluid path is substantially closed, and the pump assembly has an actuation member to move the inlet valve from the first position to the second position.
Regarding claim 13, Orlita teaches shape memory alloy wire (9).
Regarding claim 14, Orlita teaches that the membrane (7) is continuous.
Regarding claim 15, the assembly of Minick as modified in view of the pump of Orlita teaches those limitations of claim 8 as discussed above.  Orlita further teaches a fluid contacting (lower) surface of the membrane (7) and an opposite (upper) surface which is contacted by the piston (3).
Regarding claim 16, Orlita teaches that the reservoir assembly has a rigid body (in contact with diaphragm 7)and the fluid path is at least partially defined by the flexible membrane and the rigid body opposite the flexible membrane to define the pump area of the fluid channel, and wherein the flexible membrane has a first position (illustrated in Fig. 1) where the flexible membrane and body are separated and a second position where the flexible membrane contacts the body, the pump flexing the flexible membrane between the first position and the second position.
Regarding claim 17, Orlita teaches that the pump comprises a pump actuator (5, 9), an inlet valve (2) and an outlet valve (4), wherein the inlet valve and outlet valve flex the flexible membrane to substantially close the fluid path.
Regarding claim 18, Orlita teaches that he outlet valve is biased to a first position to substantially close the fluid path and having a second position (Fig. 1) where the fluid path is substantially open, whereby pressure in the fluid path can move the outlet valve to the second position to open the fluid path.
Regarding claim 19, Orlita teaches that the inlet valve has a first position (Fig. 1) whereby the fluid path is substantially open, and second position whereby the fluid path is substantially closed, and the pump assembly has an actuation member to move the inlet valve from the first position to the second position.
Regarding claim 20, Orlita teaches shape memory alloy wire (9).
Regarding claim 21, Orlita teaches that the membrane (7) is continuous.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        25 February 2022